Title: From Thomas Jefferson to Alexander White, 5 July 1802
From: Jefferson, Thomas
To: White, Alexander


          
            Dear Sir
            Washington July 5. 1802.
          
          In your present situation it will probably be practicable for you to furnish me with tolerably exact information relative to the ice-caves in your neighborhood, as I imagine there must be persons in Winchester who can say whether the ice exists there through the summer, whether it is generated in summer &c. I will thank you to communicate to me such information as you can readily get. I expect we shall leave this place in a fortnight so as to avoid passing the last days of July here.
          Your favor of June 10. was duly recieved: our recollections of fact correspond nearly. my intention was to use the justification (which was a solid one) as far as the 4000. D. laid out for so useful a purpose; but not actually to draw the balance from the treasury, but to let it stand in account to the credit of the City with the US. it is now quite immaterial, the affairs of the city devolving in fact on the US.
          mr Hobens has set up an extraordinary claim to mr Munroe. it is that he continues in his office at 300. guineas a year until the buildings shall be finished, and independent of any body & every body. this he founds on a written appointment of the Commissioners, or perhaps an entry in their journals, which expressing no definite time of continuance, Luther Martin (as Hoben says) deems determinable only by the finishing of the buildings. I believe the writing says he is to continue till they are finished. he claims damages too for what he suffers in his reputation as an architect by their not being finished. I relate these things from mr Monroe, not having seen mr Hobens myself, but he delivered Monroe a written copy of his appointment to shew me. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        